Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This communication is in response to the preliminary amendment filed on 03/02/2020.
	Claims 1-16 are pending.
Claims 5, 8, 13 and 16 are amended.
Claims 17-24 are canceled. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/11/2019 is in compliance with the provisions of 37 C.F.R. § 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. The generic placeholders are as follows: 
An obtaining module in claim 9.
A setting module in claims 9-12.
A first setting unit and a second setting unit in claim 10.
A first compiling unit in claim 11.
A first sending unit in claim 11.
A determining unit, a second compiling unit and a second sending unit in claim 12.
A control module in claims 14-15.
An operation module in claim 14.
A receiving unit in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations in the claim interpretation section above invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, claims 9-16 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)       Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The modules and units of the claims (see claim interpretation section above) are not supported by Applicant’s disclosures. Specifically, the specification does not disclose the structure of such modules. Therefore claims 9-16 are rejected under 35 U.S.C. § 112(a).
Those modules and units are:
An obtaining module in claim 9.
A setting module in claims 9-12.
A first setting unit and a second setting unit in claim 10.
A first compiling unit in claim 11.
A first sending unit in claim 11.
A determining unit, a second compiling unit and a second sending unit in claim 12.
A control module in claims 14-15.
An operation module in claim 14.
A receiving unit in claim 15.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-16 are rejected under 35 U.S.C. 102(a)(2) as anticipated by Zhao (Pat. No. US 10,891,156 B1) or, in the alternative, under 35 U.S.C. 103 as obvious over Zhao (Pat. No. US 10,891,156 B1).

Regarding claim 1, Zhao teaches a parallel execution method, wherein the method is applied to a first processor, and comprises: receiving a first command and obtaining a parallel degree parameter in the first command (Zhao Fig. 1, globally shared parameters 114 & column 3, lines 36-59, parameter server nodes assign tasks to worker server nodes; see also column 5, lines 37-64, globally shared parameters contain model parameters that are retrieved; see also column 5, lines 64-67, “The computing system of FIG. 1 can implement parallel processing across the worker server nodes 130 for deep learning application using data parallelism and/or model parallelism programming models.”; column 6, lines 6-11, “data parallelism involves each executing thread using the same weights (model parameters), but with each executing thread processing different mini-batches of data”); and setting a degree of parallelism of a second processor according to the parallel degree parameter, so that multiple cores (Zhao Fig. 2, column 7, lines 64-67, “The central processing units 202 comprise one or more multicore processors that are configured to process program instructions and data to execute a native operating system (OS) and applications that run on the worker server node”; see also column 13, lines 43-51, “different data flows that can be managed by a data coordination engine in an embodiment in which GPU devices serve as the computing core engine for an accelerated computing job. A typical process flow involving a CPU and GPU can include, for example, (i) loading data from main memory to GPU memory, (ii) the CPU directing the GPU to commence processing of the data, (iii) the GPU executing the data in parallel in two or more GPU cores”) in the second processor perform a task to be processed by using the degree of parallelism, wherein the parallel degree parameter comprises a model parallel parameter (Zhao Fig. 1, globally shared parameters 114 & column 5, lines 37-64, globally shared parameters are model parameters that are retrieved; see also column 6, lines 12-23, “On the other hand, with model parallelism, the given model (parameter set) is split among different worker server nodes 130, wherein the executing tasks on each of the worker server nodes 130 operate on different portions of the model (e.g. different model layers) using the same mini-batch dataset.”) and a data parallel parameter (Zhao Fig. 1, globally shared parameters 114 & column 5, lines 37-64, globally shared parameters are model parameters that are retrieved; see also column 5, lines 64-67, “The computing system of FIG. 1 can implement parallel processing across the worker server nodes 130 for deep learning application using data parallelism and/or model parallelism programming models.”; and column 6, lines 6-11, “data parallelism involves each executing thread using the same weights (model parameters), but with each executing thread processing different mini-batches of data”), and the degree of parallelism includes a degree of model parallelism and a degree of data parallelism (Zhao column 5, lines 64-67, “The computing system of FIG. 1 can implement parallel processing across the worker server nodes 130 for deep learning application using data parallelism and/or model parallelism programming models.”).

Regarding claim 2, Zhao teaches the method of claim 1. Zhao furthermore teaches wherein the task to be processed includes an online task, wherein the setting the degree of parallelism of the second processor according to the parallel degree parameter includes: setting a degree of model parallelism in a first configuration file of the task to be processed according to the model parallel parameter (Zhao Fig. 1, globally shared parameters 114 & column 5, lines 37-64, model parameters are set; see also column 6, lines 12-23, “On the other hand, with model parallelism, the given model (parameter set) is split among different worker server nodes 130, wherein the executing tasks on each of the worker server nodes 130 operate on different portions of the model (e.g. different model layers) using the same mini-batch dataset”), and setting a degree of data parallelism in a second configuration file of the task to be processed according to the data parallel parameter, wherein the first configuration file and the second configuration file are stored in the first processor (Zhao Fig. 1, globally shared parameters 114 & column 5, lines 37-64, globally shared parameters are model parameters that are retrieved and are stored on parameter servers which manage master jobs; see also column 5, lines 64-67, “The computing system of FIG. 1 can implement parallel processing across the worker server nodes 130 for deep learning application using data parallelism and/or model parallelism programming models.”; and column 6, lines 6-11, “data parallelism involves each executing thread using the same weights (model parameters), but with each executing thread processing different mini-batches of data”).

Regarding claim 3, Zhao teaches the method of claim 2. Zhao furthermore teaches wherein the setting the degree of parallelism of the second processor according to the parallel degree parameter so as to make the multiple cores in the second processor perform the task to be processed by using the degree of parallelism further includes: compiling the online task (Zhao column 15, lines 1-7, online inference is taught; see also column 12, lines 42-59, regarding online/real-time execution) according to the degree of model parallelism in the first configuration file, and generating a program to be executed on the second processor (Zhao Fig. 1, globally shared parameters 114 & column 5, lines 37-64, model parameters are set; see also column 6, lines 12-23, “On the other hand, with model parallelism, the given model (parameter set) is split among different worker server nodes 130, wherein the executing tasks on each of the worker server nodes 130 operate on different portions of the model (e.g. different model layers) using the same mini-batch dataset.”), and transferring the degree of data parallelism in the second configuration file to the second processor through a second command, so that the second processor obtains data according to the degree of data parallelism and executes the program to be executed to process the data (Zhao Fig. 1, globally shared parameters 114 & column 5, lines 37-64, globally shared parameters are model parameters that are retrieved and are stored on parameter servers which manage master jobs; see also column 5, lines 64-67, “The computing system of FIG. 1 can implement parallel processing across the worker server nodes 130 for deep learning application using data parallelism and/or model parallelism programming models.”; and column 6, lines 6-11, “data parallelism involves each executing thread using the same weights (model parameters), but with each executing thread processing different mini-batches of data”).

Regarding claim 4, Zhao teaches the method of claim 1. Zhao furthermore teaches wherein the task to be processed includes an offline task, wherein the setting the degree of parallelism of the second processor according to the parallel degree parameter so as to make the multiple cores in the second processor perform the task to be processed by using the degree of parallelism further includes: determining the degree of model parallelism and the degree of data parallelism according to the model parallel parameter and the data parallel parameter respectively (Zhao column 5, lines 64-67, “The computing system of FIG. 1 can implement parallel processing across the worker server nodes 130 for deep learning application using data parallelism and/or model parallelism programming models.”), compiling the offline task according to the degree of model parallelism to generate an offline file (Zhao column 12, lines 42-59, regarding offline execution), and transferring data and the degree of data parallelism in the offline file to the second processor by using a third command, so that the second processor acquires data according to the degree of data parallelism and executes the program to be executed in the offline file to process the data (Zhao Fig. 1, globally shared parameters 114 & column 5, lines 37-64, globally shared parameters are model parameters that are retrieved and are stored on parameter servers which manage master jobs; see also column 5, lines 64-67, “The computing system of FIG. 1 can implement parallel processing across the worker server nodes 130 for deep learning application using data parallelism and/or model parallelism programming models.”; and column 6, lines 6-11, “data parallelism involves each executing thread using the same weights (model parameters), but with each executing thread processing different mini-batches of data”).

Regarding claim 5, Zhao teaches the method of claim 1. Zhao furthermore teaches wherein the first processor is a general purpose processor (Zhao Fig. 1, Parameter server node includes a general purpose processor; see also claim 15), and the second processor is an artificial intelligence processor (Zhao column 9, lines 63-67 and column 10, lines 1-5, local processor devices includes a GPU for executing a deep learning training task which is an artificial intelligence processor).

Regarding claim 6, Zhao teaches a parallel execution method, wherein the method is applied to a second processor, and comprises: receiving a program to be executed and a data parallel parameter from a first processor, wherein the data parallel parameter includes a degree of data parallelism (Zhao Fig. 1, globally shared parameters 114 & column 5, lines 37-64, workloads associated with a master jobs are distributed by the parameter server nodes over the worker server nodes – globally shared parameters/model parameters are retrieved from parameter servers where parameter servers which manage master jobs; see also column 5, lines 64-67, “The computing system of FIG. 1 can implement parallel processing across the worker server nodes 130 for deep learning application using data parallelism and/or model parallelism programming models.”; and column 6, lines 6-11, “data parallelism involves each executing thread using the same weights (model parameters), but with each executing thread processing different mini-batches of data”; see also column 3, lines 50-53, parameter server nodes assign tasks to worker server nodes); obtaining data according to the degree of data parallelism, wherein the data is input data of the program to be executed and executing the program to be executed to process the data (Zhao Fig. 1, globally shared parameters 114 & column 5, lines 37-64, workloads associated with a master jobs are distributed by the parameter server nodes over the worker server nodes – globally shared parameters/model parameters are retrieved from parameter servers where parameter servers which manage master jobs; see also column 5, lines 64-67, “The computing system of FIG. 1 can implement parallel processing across the worker server nodes 130 for deep learning application using data parallelism and/or model parallelism programming models.”; and column 6, lines 6-11, “data parallelism involves each executing thread using the same weights (model parameters), but with each executing thread processing different mini-batches of data”).

Regarding claim 7, Zhao teaches the method of claim 6. Zhao furthermore teaches wherein the receiving the data parallel parameter from the first processor includes: receiving a fourth command sent by the first processor, wherein the fourth command carries a data parallel parameter (Zhao Fig. 1, globally shared parameters 114 & column 5, lines 37-64, workloads associated with a master jobs are distributed by the parameter server nodes over the worker server nodes – globally shared parameters/model parameters are retrieved from parameter servers where parameter servers which manage master jobs; see also column 5, lines 64-67, “The computing system of FIG. 1 can implement parallel processing across the worker server nodes 130 for deep learning application using data parallelism and/or model parallelism programming models.”; and column 6, lines 6-11, “data parallelism involves each executing thread using the same weights (model parameters), but with each executing thread processing different mini-batches of data”; see also column 3, lines 50-53, parameter server nodes assign tasks to worker server nodes).

Zhao teaches all the limitations of claim 8, as asserted above with regard to claim 5. 

Zhao teaches all the limitations of claims 9-13, as asserted above with regard to claims 1-5, respectively. 

Zhao teaches teach all the limitations of claims 14-16, as asserted above with regard to claims 6-8, respectively. 
Conclusion
	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Mahkonen (Pub. No. US 2021/0374530 A1) teaches “a machine learning architecture that combines model and data parallelism through KVS”. Mahkonen ¶ [0024].
Jia (Jia, Zhihao, Matei Zaharia, and Alex Aiken. "Beyond Data and Model Parallelism for Deep Neural Networks." Proceedings of Machine Learning and Systems 1 (2019): 1-13) teaches “Existing deep learning systems commonly parallelize deep neural network (DNN) training using data or model parallelism, but these strategies often result in suboptimal parallelization performance. We introduce SOAP, a more comprehensive search space of parallelization strategies for DNNs that includes strategies to parallelize a DNN in the Sample, Operator, Attribute, and Parameter dimensions. We present FlexFlow, a deep learning engine that uses guided randomized search of the SOAP space to find a fast parallelization strategy for a specific parallel machine. To accelerate this search, FlexFlow introduces a novel execution simulator that can accurately predict a parallelization strategy’s performance and is three orders of magnitude faster than prior approaches that execute each strategy.”
Alistarh (Pub. No. US 2018/0075347 A1) teaches “model-parallel training is combined with data-parallel training.” Alistarh ¶ [0062].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY P TOLCHINSKY whose telephone number is (571)270-0599.  The examiner can normally be reached on m-f (9:30-6:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571-270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/G.P.T./Examiner, Art Unit 2456     
07/30/2022

/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2456